     Case 1:18-cv-00068 Document 542 Filed on 12/16/20 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division                  Brownsville                  Case Number               1:18cv68

                                          State of Texas, et al.

                                                    versus

      United States of American, et al., Karla Perez, et al., and State of New Jersey



           Lawyer’s Name                  John Coghlan
                Firm                      U.S. Dept. of Justice, Civil Div., Federal Programs Branch
                Street                    950 Pennsylvania Avenue, NW
          City & Zip Code                 Washington, DC 20530-0001
         Telephone & Email                (202) 353-2793
      Licensed: State & Number            john.coghlan2@usdoj.gov
       Federal Bar & Number               Washington, DC Bar, No. 1020405



 Name of party applicant seeks to                             All Federal Defendants
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:                         Signed:
            12/16/2020                                           /s/ John Coghlan


 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
